 In the Matter of YELLOW TRANSIT COMPANY, EMPLOYERandDALLASGENERAL DRIVERS,.WAREI-IOUSEMEN AND HELPERS, LOCAL UNION 745,PETITIONERCase No. 16-RC-615.-Decided December 5, 1950DECISION AND DIRECTION OF ELECTION-..Upon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held, before James R. Webster, hearing,officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed. ,Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Herzog and Members Reynolds and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe Act.2.The labor organizations involved claim to representcertain em-ployees of the Employer..3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.It is agreed by the parties that the appropriate unit should in-clude employees of the Employer's mechanical department.How-ever, the parties are in disagreement as to the scope of the unit.ThePetitioner, supported by the Employer, contends that the appropri-ate unit should be, limited to employees of the Employer's mechanicaldepartment at the Employer's Dallas, Texas, terminal.The Inter-venor, Lodge 1015, International Association of Machinists, main-tains, on the other hand, that the employees in the Employer's mechan-ical departments wherever located, should be included in one system-wide unit.The Employer is engaged in transporting commodities by truckthrough 7 States.Of the 26 company-operatedterminals,mainte-nance employees are employed only at Oklahoma City, Oklahoma,Baxter Springs,Kansas,St. Louis, Missouri, and Dallas, Texas.Ateach of these 4 terminals employing maintenance men, the Intervenorhas carriedon sinceAugust 1945, separatebargainingnegotiations,92 NLRB No. 82..538 YELLOW TRANSIT COMPANY539resulting in separate contracts.,Although these employees have sub-stantially the same rates of pay and working conditions, it appearsthat hiring is done on a local basis by the plant manager.Mainte-liance employees at one terminal are separated by considerable dis-tances from employees at other terminals.Moreover, interchange ofemployees between terminals is infrequent.We have often held that an employer-wide unit of employees is theonly appropriate one despite geographic separation where the em-ployer's employees have similar skills and working conditions andthe direction of labor relations is centralized.2However, we havealways placed great emphasis upon the history of collective bargain-ing.Where an employer-wide unit exists in the transportation field,we have been reluctant to disturb it.3Where, however, there hasbeen no history of collective bargaining with respect to the particularemployees involved, we have often held that separate terminal unitsare appropriate.4In the present case there is not only an absenceof bargaining for these employees upon a system-wide basis, but thereexists a pattern of collective bargaining upon a separate terminalbasis covering a period of over 5 years.We find no cause in therecord for disturbing this pattern.In view of the separate bargain-ing history, the limited interchange of maintenance employees amongterminals, the autonomy of each terminal for hiring purposes, and thegeographic separation of the terminals, we believe that a unit limitedto the maintenance employees of the Dallas, Texas, terminal isappropriate.5We find that maintenance employees of the Employer's mechanicaldepartment at the Dallas, Texas, terminal, including journeymenmechanics, body men, painters, welders, electricians, and mechanics,helpers, tiremen, laborers, washers, greasers, cleaners, and porters,but excluding office clerical employees, guards, and supervisors asdefined in the Act,_constitute a unit appropriate for the purposes ofcollective bargaining.[Text of Direction of Election omitted from publication in thisvolume.]I These contracts are negotiated on the part of the Company by the vice presidentin charge of labor relations who also handles all but the minor grievances throughoutthe system.2Brown Express,et at,80 NLRB 753;Baggett Transportation Company,85 NLRB 1093.'AcmeFast Freight, Inc.,80 NLRB 979.'Northwest Freight Lines, Inc.,84 NLRB 223;CentralWisconsin Motor TransportCompany,85 NLRB 287.6 See footnote 4,supra.